DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on September 15, 2022 has been entered. Claims 1-6 and 8-10 are pending.

Election/Restrictions
3.	Newly submitted claims 8-10 and also claims 4-6 as currently amended are directed to an invention that is independent or distinct from the invention originally claimed. In particular, claims 4-6 and 8-10 are directed to a method for treating a patient having or at risk of having papillary thyroid carcinoma with a particular nucleic acid. See independent claims 4 and 8, which require treatment with a nucleic acid comprising SEQ ID NO: 1. These claims fall within Group II set forth in the Restriction Requirement mailed on January 6, 2022, but Applicant has already elected Group I, drawn to methods for detecting a long non-coding GAS8-AS1 gene, for examination. See the response filed on March 7, 2022.
Since Applicant has received an action on the merits for the originally presented invention (i.e., a method for detecting a long non-coding GAS8-AS1 gene), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 4-6 and 8-10 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
4.	Applicant’s arguments filed on September 15, 2022 have been fully considered.
	Sequence Listing
	Applicant argues that a deficiency concerning the Sequence Listing does not, in fact, exist (Remarks, page 9). More specifically, Applicant argues that the Sequence Listing was filed as an ASCII text file in accordance with 37 CFR 1.821(c). Therefore, Applicant argues, it is not necessary to submit a statement indicating that the CRF is identical to the “Sequence Listing” part of the disclosure.
	Applicant also states on page 9 of the Remarks, “[T]he information recorded in computer readable form (CRF) is identical to the “Sequence Listing” section of the disclosure. 
	In response, Applicant’s statement on page 9 is acknowledged and is sufficient to address the issue raised in the Office action.
	It is also noted that this statement was, in fact, required because Applicant filed a PDF version of the Sequence Listing together with the ASCII text file on the application filing date, (i.e., September 25, 2020). See sections 4 and 7 of the Electronic Filing System (EFS) Acknowledgement Receipt from 9/25/20. As discussed in MPEP 2422.03(a), “If applicant submits a sequence listing in both a PDF file and an ASCII text file via EFS-Web on the application filing date, a statement that the sequence listing content of the PDF copy and the ASCII text file copy are identical is required.”
	Objections to the Specification
	Applicant argues that the objections should be withdrawn in view of the amendments to the specification (Remarks, page 9).
	This argument was persuasive. All of the previously made objections to the specification have been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claims 1 and 4 should be withdrawn in view of the claim amendments (Remarks, page 9).
	As discussed above in the “Election/Restrictions” section, claim 4 is currently withdrawn from consideration. Accordingly, Applicant’s argument regarding this claim is moot. As to claim 1, Applicant’s argument is persuasive. This objection has been withdrawn.
	Rejection of claims 4-6 under 35 U.S.C. 101
	Applicant argues that the rejection should be withdrawn in view of the amendments to claim 4, from which claims 5 and 6 depend (Remarks, pages 9-10).
	This argument is moot because the amendments to claim 4 cause claims 4-6 to be drawn to a non-elected invention. That is, as discussed above, claims 4-6 are withdrawn in view of the amendments to claim 4. Accordingly, Applicant’s argument is moot.
	Rejections under 35 U.S.C. 112
	The following rejections were made previously under 35 U.S.C. 112: (1) claims 1-3 were rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement; (2) claims 1-6 were rejected under 35 U.S.C. 112(b); and (3) claim 6 was rejected under 35 U.S.C. 112(d).
	Applicant argues that all of the rejections should be withdrawn in view of the claim amendments (Remarks, page 10).
	In response, as noted above, claims 4-6 are withdrawn in view of the amendments to claim 4. Accordingly, Applicant’s arguments concerning these claims are moot. As to claims 1-3, Applicant’s arguments were persuasive. The rejections concerning claims 1-3 have been withdrawn. 
	 
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
In this case, neither of the prior-filed applications (i.e., Application No. 15/810,383 or PCT/CN2015/078872), provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the prior-filed applications do not provide support for the use of a primer comprising SEQ ID NO: 2 or use of a primer comprising SEQ ID NO: 3 as encompassed by independent claim 1 of the instant application. As discussed in, for example, the Final Rejection mailed on October 24, 2019 in the prior-filed ‘383 application, support only exists for a primer consisting of SEQ ID NO: 2 or a primer consisting of SEQ ID NO: 3. Second, the prior-filed applications do not provide support for a FAM-labeled oligonucleotide as recited in independent claim 1 of the instant application. Third, the prior-filed applications do not provide clear support for the use of SEQ ID NOs: 2 or 3 to amplify a GAS8-AS1 gene or mRNA from a peripheral blood sample as recited in claim 3 of the instant application. Such amplification is only described with respect to thyroid carcinoma tissues and para-carcinoma normal tissues of patients with papillary thyroid carcinoma (see, e.g., pages 11-12 of the specification of the ‘383 application). Accordingly, each of claims 1-3 has an effective filing date of September 25, 2020. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore et al. (Genomics 1998; 52: 325-331) as evidenced by GenBank Accession Numbers AF0500811 and AF0500802 in view of Godfrey et al. (US 2006/0068433 A1) and Gonzalez et al. (Journal of Hematopahology 2012; 5: 83-89).3
	Claim 1 is drawn to a method for detecting a long non-coding GAS8-AS1 gene or mRNA in a sample obtained from a subject that comprises amplification with a primer consisting of or comprising SEQ ID NO: 2 and a primer consisting of or comprising SEQ ID NO: 3. These primers amplify a portion of SEQ ID NO: 1, which discloses the sequence of the GAS8-AS1 gene (Specification, page 14). As well, the primer of SEQ ID NO: 3 must contain a FAM label. Claim 3 depends from claim 1 and requires the sample to be peripheral blood.
	Regarding claims 1 and 3, Whitmore discloses a method that comprises using PCR to amplify the C16orf3 gene in breast tumor samples as well as peripheral blood samples obtained from a subject (page 327, col. 1, “Mutation analysis by SSCA” section). As evidenced by the specification at page 13, last paragraph, the C16orf3 gene discussed in Whitmore is also known as GAS8-AS1. 
	Whitmore also discloses two Genbank Accession Numbers, AF050081 and AF050080 (page 325, column 1 and page 326, column 2). The GenBank records for these two accession numbers indicate that the sequences are the mRNA for the large and small protein, respectively, of the C16orf3 gene. As can be seen in the alignments provided at the end of the rejection, GenBank Accession Number AF050081 has 95% identity to the instant SEQ ID NO: 1, and GenBank Accession Number AF050080 is a subsequence of SEQ ID NO: 1 that contains no mismatches relative to that sequence. Thus, the nucleic acid sequence targeted by the primers recited in claim 1 was known in the art prior to the effective filing date of the invention. 
	As well, the primers in Table 2 of Whitmore, which were used in the aforementioned PCR (see page 327, col. 1), target the instant SEQ ID NO: 1. In particular the “set 1” primers for C16orf3 in Table 2 target nucleotides 415-434 and 656-675 of SEQ ID NO: 1, and the “set 2” primers for C16orf3 in Table 2 target nucleotides 623-642 and 955-974 of SEQ ID NO: 1. Thus, primers targeting the instant SEQ ID NO: 1 were also known in the art prior to the effective filing date of the claimed invention. There is also a slight overlap in the portion of the C16orf3 gene targeted by the “set 1” primers of Whitmore and portion of the C16orf3 gene targeted by the instant primers.
	Whitmore does not teach all of the elements of the claims for the following reasons. First, the reference uses primers that differ from the claimed primers. Second, none of the primers used by Whitmore contains the FAM label required by claim 1. 
	Godfrey, however, discloses, inter alia, kits for conducting real-time PCR methods (para. 112). In discussing PCR, the reference teaches that while the primers and probes disclosed in the examples were found to be useful, “[O]ther primers and probes would likely be equally suited for use in the QRT-PCR and other mRNA detection and quantification assays....Design of alternate primer and probe sets for PCR assays, as well as for other mRNA detection assays is well within the abilities of one of average skill in the art” (para. 111). The reference goes on to note in this paragraph the existence of several computer programs for primer and probe design.
	 Godfrey does not disclose FAM-labeled primers, but Gonzalez teaches that such primers may be used to conduct capillary electrophoresis single-strand conformation analysis (CE-SSCA) (see, e.g., pages 84-85). Gonzalez also teaches that the disclosed SSCA method is advantageous compared to conventional SSCA methods because it does not use a radioactive label and can be automated (abstract and page 88).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to substitute CE-SSCA as disclosed in Gonzalez for the conventional SSCA disclosed in Whitmore on page 327. The ordinary artisan would have been motivated to do so to obtain an automatable method and avoid the need to use a radioactive label as suggested by the teachings of Gonzalez. In doing so, the ordinary artisan would have been motivated to label either the forward primer or the reverse primer used in the PCR of Whitmore with either of the fluorescent labels disclosed in Gonzalez (i.e., FAM or HEX; see page 84), recognizing that such labeling was necessary and that either label would be suitable. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided by Gonzalez, e.g., on pages 84-85, and also since obtaining fluorescently labeled oligonucleotides was routine prior to the filing date of the claimed invention.
	It also would have been prima facie obvious for the ordinary artisan to conduct the PCR step in the SSCA method using a forward primer comprising or consisting of SEQ ID NO: 2 and a reverse primer comprising or consisting of SEQ ID NO: 3. Godfrey provides motivation to design additional/alternative primers in para. 111 by teaching that computer software programs may be used to design a plurality of primers and probes, each of which would be expected to be functional, for a specific target nucleic acid. In view of this teaching of Godfrey, the ordinary artisan would have recognized that a plurality of useful primers could be designed from the GenBank Accession numbers disclosed in Whitmore, and, accordingly, would have been motivated to use the software programs disclosed in Godfrey to obtain additional or alternative oligonucleotides for use in the SSCA method of Whitmore. Whitmore also provides motivation to design additional or alternative nucleic acids by teaching that future studies may further investigate the role of the C16orf3 gene in breast cancer and/or prostate cancer (page 330, column 2). The ordinary artisan would have had a reasonable expectation of success in using the GenBank Accession numbers disclosed in Whitmore and the primer/probe design software disclosed in Godfrey to design these additional or alternative oligonucleotides since Godfrey taught that designing oligonucleotides, such as primers and probes, from a known target nucleic acid was “well within the abilities of one of average skill in the art” (para. 111). Thus, absent any evidence of secondary considerations with respect to the claimed primers, their use in the method suggested by the references is prima facie obvious. 
	Thus, the methods of claims 1 and 3 are prima facie obvious. 

ALIGNMENT 1: GenBank AF050081 (Db) vs. SEQ ID NO: 1 (Qy)
Percent identity: 95%

RESULT 3 
AF050081
LOCUS       AF050081                1023 bp    mRNA    linear   PRI 31-OCT-1998
DEFINITION  Homo sapiens C16orf3 large protein mRNA, complete cds.
ACCESSION   AF050081
VERSION     AF050081.1
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 1023)
  AUTHORS   Whitmore,S.A., Settasatian,C., Crawford,J., Lower,K.M.,
            McCallum,B., Seshadri,R., Cornelisse,C.J., Moerland,E.W.,
            Cleton-Jansen,A.M., Tipping,A.J., Mathew,C.G., Savnio,M.,
            Savoia,A., Verlander,P., Auerbach,A.D., Van Berkel,C., Pronk,J.C.,
            Doggett,N.A. and Callen,D.F.
  TITLE     Characterization and screening for mutations of the growth
            arrest-specific 11 (GAS11) and C16orf3 genes at 16q24.3 in breast
            cancer
  JOURNAL   Genomics 52 (3), 325-331 (1998)
   PUBMED   9790751
REFERENCE   2  (bases 1 to 1023)
  AUTHORS   Whitmore,S.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (24-FEB-1998) Department of Cytogenetics and Molecular
            Genetics, Women's and Children's Hospital, 72 King William Road,
            North Adelaide, S.A. 5006, Australia
FEATURES             Location/Qualifiers
     source          1..1023
                     /organism="Homo sapiens"
                     /mol_type="mRNA"
                     /db_xref="taxon:9606"
                     /chromosome="16"
                     /map="16q24.3"
     CDS             559..936
                     /codon_start=1
                     /product="C16orf3 large protein"
                     /protein_id="AAC69521.1"
                     /translation="MKLSSAAGQESPGHPHPSPPAWTLKKPSESVAQRAMCSARACPV
                     ACPVGCPAACPVGCPIACPVSCPVACPVGCPVGSMATAPQGLSPQEWEADRETGSSSH
                     AGTTQCSIHSPSSSSRHLSRTQT"
     3'UTR           937..1023

  Query Match             95.1%;  Score 950.8;  DB 165;  Length 1023;
  Best Local Similarity   97.4%;  
  Matches  997;  Conservative    0;  Mismatches    2;  Indels   25;  Gaps    2;

Qy          1 ACCTGCAGTCCCAGCTACTGGGCAGCCTGAAGCAGCAGGATGGTGTGAACCCAGGAGGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACCTGCAGTCCCAGCTACTGGGCAGCCTGAAGCAGCAGGATGGTGTGAACCCAGGAGGTG 60

Qy         61 GAGCTTGCAGTGAGCCGAGGTCGCGCCACCGCACTCCAGCCTGGGCCACACAGCGAGATT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAGCTTGCAGTGAGCCGAGGTCGCGCCACCGCACTCCAGCCTGGGCCACACAGCGAGATT 120

Qy        121 CCGTCAGAATCAGTTACTTTTCGGGCACAGCCCCAGGCCACTTACTGTGAGCCTTTTTCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CCGTCAGAATCAGTTACTTTTCGGGCACAGCCCCAGGCCACTTACTGTGAGCCTTTTTCT 180

Qy        181 TTCTCAACACCACATTCCCCACAGGGAAAACACATTTCTCACCTCAAAAGAAGACAAGAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTCTCAACACCACATTCCCCACAGGGAAAACACATTTCTCACCTCAAAAGAAGACAAGAC 240

Qy        241 AACGAGCAAACAAGAAGGAGCAGCAGGAGGGGTTCTGAGCCGAGGATGCCGGGCAGACAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AACGAGCAAACAAGAAGGAGCAGCAGGAGGGGTTCTGAGCCGAGGATGCCGGGCAGACAT 300

Qy        301 GAGGGAGACACGCACCCCCGAATCCAACCAGTGCCTCGGCACAACGACAAATGTCTTCAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GAGGGAGACACGCACCCCCGAATCCAACCAGTGCCTCGGCACAACGACAAATGTCTTCAC 360

Qy        361 GTCACAGACCTTTAGAGGCTCCTGGGCAGAGCCTGAACCAGGGCTCCTGACTGGTCTGTT 420
              |||||||||||||||| ||||||||||||| ||||||||| |||||||||||||||||||
Db        361 GTCACAGACCTTTAGAAGCTCCTGGGCAGA-CCTGAACCAAGGCTCCTGACTGGTCTGTT 419

Qy        421 TGGCTCACATGGTGTTGAGATTTTGCCATCACTCAATATTCAGATTTCTTATAAATATCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        420 TGGCTCACATGGTGTTGAGATTTTGCCATCACTCAATATTCAGATTTCTTATAAATATCC 479

Qy        481 AGATTTCCAGCTTCTCTTGGAAAATCAGAAAAAAACAGCACTGAACTCCTAGGCCCACAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        480 AGATTTCCAGCTTCTCTTGGAAAATCAGAAAAAAACAGCACTGAACTCCTAGGCCCACAA 539

Qy        541 GGCACTCCCCAGTGAACAGATGAAACTGTCCTCTGCTGCGGGGCAGGAGTCTCCAGGTCA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        540 GGCACTCCCCAGTGAACAGATGAAACTGTCCTCTGCTGCGGGGCAGGAGTCTCCAGGTCA 599

Qy        601 CCCCCATCCCTCCCCACCTGCCTGGACCCTGAAGAAGCCTTCTGAGTCTGTGGCTCAACG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        600 CCCCCATCCCTCCCCACCTGCCTGGACCCTGAAGAAGCCTTCTGAGTCTGTGGCTCAACG 659

Qy        661 TGCGATGTGCAGTGCAAGGGCCTGCCCCGT------------------------AGCCTG 696
              ||||||||||||||||||||||||||||||                        ||||||
Db        660 TGCGATGTGCAGTGCAAGGGCCTGCCCCGTAGCCTGCCCCGTAGGCTGCCCCGCAGCCTG 719

Qy        697 CCCCGTAGGCTGCCCCATAGCCTGCCCCGTAAGCTGCCCCGTAGCCTGCCCCGTAGGCTG 756
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        720 CCCCGTAGGCTGCCCCATAGCCTGCCCCGTAAGCTGCCCCGTAGCCTGCCCCGTAGGCTG 779

Qy        757 CCCCGTAGGCTCCATGGCCACTGCCCCACAAGGCCTGTCTCCACAGGAATGGGAAGCGGA 816
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        780 CCCCGTAGGCTCCATGGCCACTGCCCCACAAGGCCTGTCTCCACAGGAATGGGAAGCGGA 839

Qy        817 CAGGGAGACGGGCAGCAGCTCACATGCTGGGACAACGCAGTGTTCAATCCATTCTCCATC 876
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        840 CAGGGAGACGGGCAGCAGCTCACATGCTGGGACAACGCAGTGTTCAATCCATTCTCCATC 899

Qy        877 CAGCAGCTCCAGACATCTTTCCAGAACACAAACCTGACCCCATCACCTCTCTGCTTAGCC 936
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        900 CAGCAGCTCCAGACATCTTTCCAGAACACAAACCTGACCCCATCACCTCTCTGCTTAGCC 959

Qy        937 ACTGGCTTAAACTGCCAATGGTTTGCCTGCATGTAAAATAAAGCCATTCTTTACCATTAA 996
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        960 ACTGGCTTAAACTGCCAATGGTTTGCCTGCATGTAAAATAAAGCCATTCTTTACCATTAA 1019

Qy        997 AAAA 1000
              ||||
Db       1020 AAAA 1023
ALIGNMENT 2: GenBank AF050080 (Db) vs. SEQ ID NO: 1 (Qy)


RESULT 4
AF050080
LOCUS       AF050080                 441 bp    mRNA    linear   PRI 31-OCT-1998
DEFINITION  Homo sapiens C16orf3 small protein mRNA, complete cds.
ACCESSION   AF050080
VERSION     AF050080.1
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 441)
  AUTHORS   Whitmore,S.A., Settasatian,C., Crawford,J., Lower,K.M.,
            McCallum,B., Seshadri,R., Cornelisse,C.J., Moerland,E.W.,
            Cleton-Jansen,A.M., Tipping,A.J., Mathew,C.G., Savnio,M.,
            Savoia,A., Verlander,P., Auerbach,A.D., Van Berkel,C., Pronk,J.C.,
            Doggett,N.A. and Callen,D.F.
  TITLE     Characterization and screening for mutations of the growth
            arrest-specific 11 (GAS11) and C16orf3 genes at 16q24.3 in breast
            cancer
  JOURNAL   Genomics 52 (3), 325-331 (1998)
   PUBMED   9790751
REFERENCE   2  (bases 1 to 441)
  AUTHORS   Whitmore,S.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (24-FEB-1998) Department of Cytogenetics and Molecular
            Genetics, Women's and Children's Hospital, 72 King William Road,
            North Adelaide, S.A. 5006, Australia
FEATURES             Location/Qualifiers
     source          1..441
                     /organism="Homo sapiens"
                     /mol_type="mRNA"
                     /db_xref="taxon:9606"
                     /chromosome="16"
                     /map="16q24.3"
     CDS             1..354
                     /codon_start=1
                     /product="C16orf3 small protein"
                     /protein_id="AAC69520.1"
                     /translation="MKLSSAAGQESPGHPHPSPPAWTLKKPSESVAQRAMCSARACPV
                     ACPVGCPIACPVSCPVACPVGCPVGSMATAPQGLSPQEWEADRETGSSSHAGTTQCSI
                     HSPSSSSRHLSRTQT"
     3'UTR           355..441

  Query Match             44.1%;  Score 441;  DB 165;  Length 441;
  Best Local Similarity   100.0%;  
  Matches  441;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        560 ATGAAACTGTCCTCTGCTGCGGGGCAGGAGTCTCCAGGTCACCCCCATCCCTCCCCACCT 619
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAAACTGTCCTCTGCTGCGGGGCAGGAGTCTCCAGGTCACCCCCATCCCTCCCCACCT 60

Qy        620 GCCTGGACCCTGAAGAAGCCTTCTGAGTCTGTGGCTCAACGTGCGATGTGCAGTGCAAGG 679
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCCTGGACCCTGAAGAAGCCTTCTGAGTCTGTGGCTCAACGTGCGATGTGCAGTGCAAGG 120

Qy        680 GCCTGCCCCGTAGCCTGCCCCGTAGGCTGCCCCATAGCCTGCCCCGTAAGCTGCCCCGTA 739
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCTGCCCCGTAGCCTGCCCCGTAGGCTGCCCCATAGCCTGCCCCGTAAGCTGCCCCGTA 180

Qy        740 GCCTGCCCCGTAGGCTGCCCCGTAGGCTCCATGGCCACTGCCCCACAAGGCCTGTCTCCA 799
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCCTGCCCCGTAGGCTGCCCCGTAGGCTCCATGGCCACTGCCCCACAAGGCCTGTCTCCA 240

Qy        800 CAGGAATGGGAAGCGGACAGGGAGACGGGCAGCAGCTCACATGCTGGGACAACGCAGTGT 859
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CAGGAATGGGAAGCGGACAGGGAGACGGGCAGCAGCTCACATGCTGGGACAACGCAGTGT 300

Qy        860 TCAATCCATTCTCCATCCAGCAGCTCCAGACATCTTTCCAGAACACAAACCTGACCCCAT 919
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TCAATCCATTCTCCATCCAGCAGCTCCAGACATCTTTCCAGAACACAAACCTGACCCCAT 360

Qy        920 CACCTCTCTGCTTAGCCACTGGCTTAAACTGCCAATGGTTTGCCTGCATGTAAAATAAAG 979
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CACCTCTCTGCTTAGCCACTGGCTTAAACTGCCAATGGTTTGCCTGCATGTAAAATAAAG 420

Qy        980 CCATTCTTTACCATTAAAAAA 1000
              |||||||||||||||||||||
Db        421 CCATTCTTTACCATTAAAAAA 441




8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (International Journal of Endocrinology 2017; Article ID 2645904; doi: 10.1155/2017/2645904) as evidenced by GenBank Accession Number AF0500814 in view of Godfrey et al. (US 2006/0068433 A1) and Nazarenko et al. (US 2011/0143350 A1).5
	Claim 1 is drawn to a method for detecting a long non-coding GAS8-AS1 gene or mRNA in a sample obtained from a subject that comprises amplification with a primer consisting of or comprising SEQ ID NO: 2 and a primer consisting of or comprising SEQ ID NO: 3. These primers amplify a portion of SEQ ID NO: 1, which discloses the sequence of the GAS8-AS1 gene (Specification, page 14). As well, the primer of SEQ ID NO: 3 must contain a FAM label.
	Claims 2 and 3 each depend from claim 1 and respectively require the sample to be thyroid carcinoma tissues of the subject or peripheral blood.
	As noted above in the “Priority” section, when the amplification reaction in the instant claim 1 is conducted using primers comprising SEQ ID NO: 2 and/or SEQ ID NO: 3, the claim has an effective filing date of September 25, 2020.
	Regarding claims 1-3, Zhang discloses a method that comprises using qRT-PCR to amplify the long non-coding RNA GAS8-AS1 (lncRNA GAS8-AS1) in plasma isolated from peripheral blood samples obtained from subjects known to have papillary thyroid cancer (page 2, sections 2.1-2.3).  
	Zhang is not anticipatory for the following reasons. First, the primers disclosed in section 2.3 of Zhang differ from the claimed primers. More specifically, the forward primer of Zhang comprises a portion of the instant SEQ ID NO: 2, but it does not comprise the entirety of SEQ ID NO: 2. Also, the reverse primer of Zhang neither comprises the instant SEQ ID NO: 3, nor does it target an overlapping region of lncRNA GAS8-AS1. Second, neither the forward primer nor the reverse primer of Zhang is labeled with FAM as required by claim 1. Third, Zhang does not teach that the sample obtained from the subject is thyroid carcinoma tissues from the subject as required by dependent claim 2.
	Genbank Accession Number AF050081 was disclosed prior to the effective filing date of the claimed invention. This GenBank record discloses the mRNA sequence that encodes the large protein of the C16orf3 gene, which as noted above, is synonymous with GAS8-AS1 recited in the instant claims. As can be seen in the alignment presented earlier in the Office action, GenBank Accession Number AF050081 has 95% identity to the instant SEQ ID NO: 1. This GenBank Accession Number also contains the instant SEQ ID NO: 2 at nucleotides 240-260 and the complement of the instant SEQ ID NO: 3 at nucleotides 407-426. Thus, the nucleic acid sequence targeted by the primers recited in claim 1 as well as the surrounding sequence was known in the art prior to the effective filing date of the invention. 
	As well, Godfrey discloses, inter alia, kits for conducting real-time PCR methods (para. 112). In discussing PCR, the reference teaches that while the primers and probes disclosed in the examples were found to be useful, “[O]ther primers and probes would likely be equally suited for use in the QRT-PCR and other mRNA detection and quantification assays....Design of alternate primer and probe sets for PCR assays, as well as for other mRNA detection assays is well within the abilities of one of average skill in the art” (para. 111). The reference goes on to note in this paragraph the existence of several computer programs for primer and probe design.
	Godfrey does not teach a FAM-labeled primer as required by claim 1, but Nazarenko teaches that amplification primers may be labeled with FAM to permit real-time detection (see, e.g., paras. 173-178; Table 2 on pages 19-20; and paras. 186, 197, and 201). 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to conduct the PCR step disclosed in Zhang using a forward primer comprising SEQ ID NO: 2 and a reverse primer comprising SEQ ID NO: 3. Godfrey provides motivation to design additional/alternative primers in para. 111 by teaching that computer software programs may be used to design a plurality of primers and probes, each of which would be expected to be functional, for a specific target nucleic acid. In view of this teaching of Godfrey, the ordinary artisan would have recognized that a plurality of useful primers could be designed from the known GenBank sequence for GAS8-AS1, and, accordingly, would have been motivated to use the software programs disclosed in Godfrey to obtain additional or alternative oligonucleotides for use in the method of Zhang. The ordinary artisan would have had a reasonable expectation of success in using the known GenBank sequence and the primer/probe design software disclosed in Godfrey to design these additional or alternative oligonucleotides since Godfrey taught that designing oligonucleotides, such as primers and probes, from a known target nucleic acid was “well within the abilities of one of average skill in the art” (para. 111). Thus, absent any evidence of secondary considerations with respect to the claimed primers, their use in the method suggested by the references is prima facie obvious. 
	It also would have been prima facie obvious for the ordinary artisan to label either of the primers used for the PCR in the method of Zhang with FAM. The portions of Nazarenko cited above provide motivation as well as a reasonable expectation of success since they describe how to obtain a FAM-labeled primer and use it to conduct real-time PCR. In other words, the ordinary artisan would have recognized that the real-time PCR method of Zhang could also be conducted using a FAM-labeled primer, and, accordingly, would have been motivated to substitute one known method for the other with a reasonable expectation of success. See also MPEP 2144.06 and 2144.07, which respectively state that substituting art-recognized equivalents or selecting a known material or method based on its suitability for the intended purpose is prima facie obvious in the absence of unexpected results. In this case, the cited teachings of Nazarenko indicate that a FAM-labeled primer can be used to conduct real-time PCR, and no evidence of unexpected results has been presented. This is sufficient to establish a prima facie case of obviousness with respect to the use of a FAM-labeled reverse primer.
	Thus, the methods of claims 1 and 3 are prima facie obvious.
	Finally, further regarding claim 2, it also would have been prima facie obvious to practice the method suggested by the references using nucleic acids isolated from thyroid carcinoma tissues from the subject. In particular, since Zhang taught that “lncRNA GAS8-AS1 is decreased in papillary thyroid cancer (PTC) tissue” (abstract; see also pages 1-2), the ordinary artisan would have recognized that such samples were also suitable for detecting this nucleic acid and would have been motivated to use them with a reasonable expectation of success, particularly since methods of nucleic acid isolation from tissues was routine prior the effective filing date of the claimed invention. Thus, the method of claim 2 is also prima facie obvious.

Conclusion
9.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GenBank Accession Number AF050081 for Homo sapiens C16orf3 large protein mRNA, complete cds, 31-October-1998 [online], [retrieved on July 16, 2019], retrieved from the Internet: <URL: https://www.ncbi.nlm.nih.gov/nuccore/af050081>.
        2 GenBank Accession Number AF050080 for Homo sapiens C16orf3 small protein mRNA, complete cds, 31-October-1998 [online], [retrieved on July 17, 2019], retrieved from the Internet: <URL: https://www.ncbi.nlm.nih.gov/nuccore/af050080>.
        3 Whitmore was cited previously. The other cited references are newly cited.
        4 GenBank Accession Number AF050081 for Homo sapiens C16orf3 large protein mRNA, complete cds, 31-October-1998 [online], [retrieved on July 16, 2019], retrieved from the Internet: <URL: https://www.ncbi.nlm.nih.gov/nuccore/af050081>.
        5 All of the above references are newly cited.